Title: The American Commissioners to Jean H. Delap, 26 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Delap, Jean-Hans


Sir,
Paris Decemr 26 1777
Yours of the 19th we received Yesterday and immediately enclosed it to Monsieur De Sartine in a Letter of ours, and have not the least Doubt that Justice will be immediately done. The part you have acted merits our Thanks, and Justice to you requires that we should represent it to our Friends in America, which we shall do in our first Dispatches. You on the Spot are and must be the best Judge what Steps are proper to be taken, on consulting with the Persons best acquainted with the proper mode of proceeding, and you may rely on us to support you in the measures necessary for the obtaining the Liberty of Capn. Walke and such Justice as is his due, and may at the same time prevent in future such impertinent and insolent Conduct. To the other parts of your Letter we cannot so particularly answer, as it is not now before us, but will if found necessary write you again by the next Currier. Mean time We are with the most sincere Esteem Sir Your most Obedient humble Servants
Messrs. Delaps
